Case 1:20-cv-01680-DCJ-JPM Document 7 Filed 12/23/20 Page 1 of 4 PageID #: 153

                                                                                     d


                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           ALEXANDRIA DIVISION

 DANIEL HERNANDEZ,                         CIVIL ACTION NO. 1:20-CV-1680-P
 Petitioner

 VERSUS                                    JUDGE JOSEPH

 DIANNE WITTE, ET AL.,                     MAGISTRATE JUDGE PEREZ-MONTES
 Respondents



                             MEMORANDUM ORDER

      Before the Court is an Emergency Motion for Order to Show Cause (ECF No.

5) filed by counsel.   Petitioners are immigration detainees now detained by the

Bureau of Immigration and Customs Enforcement (“DHS/ICE”) at River Correctional

Facility in Ferriday, Louisiana.

      The specific relief Petitioners seek – basically, a “show cause order” and a

return within three days under 28 U.S.C. § 2243 – is neither mandatory nor

reasonable in this case. However, Petitioners are entitled to expedited consideration.

      Therefore, Petitioners’ Emergency Motion (ECF No. 5) is GRANTED IN PART

to the extent it seeks expedited relief and a “show cause” (or evidentiary) proceeding,

but DENIED IN PART otherwise. As detailed below, the Court will accept briefs and

conduct a hearing on an expedited basis.

I.    Background

      Yesterday, Petitioners filed a Petition for Writ of Habeas Corpus under 28

U.S.C. § 2241 (ECF No. 1). Petitioners filed the Emergency Motion (ECF No. 5) today.

In their Motion, Petitioners seek a show cause order requiring the Government to file
Case 1:20-cv-01680-DCJ-JPM Document 7 Filed 12/23/20 Page 2 of 4 PageID #: 154




a return within three days. Counsel for Petitioners attests that she has already

“served” the Emergency Motion upon counsel for Defendants by email. (ECF no. 5 at

3).

II.    Law and Analysis

       Section 2243 provides, in relevant part:

       A court, justice or judge entertaining an application for a writ of habeas
       corpus shall forthwith award the writ or issue an order directing the
       respondent to show cause why the writ should not be granted, unless it
       appears from the application that the applicant or person detained is
       not entitled thereto.

       The writ, or order to show cause shall be directed to the person having
       custody of the person detained. It shall be returned within three days
       unless for good cause additional time, not exceeding twenty days, is
       allowed.

28 U.S.C. § 2243.

       However, the time limit prescribed by § 2243 is “subordinate to the Court’s

discretionary authority to set deadlines under Rule 4 of the Rules Governing § 2254

Cases,” which are applicable to petitions filed under § 2241. Maniar v. Warden Pine

Prairie Corr. Ctr., 6:18-CV-00544 SEC P, 2018 WL 4869383, at *1 (W.D. La. May 2,

2018) (Hanna, M.J.).1 Under Rule 4, a court may “order the respondent to file an

answer, motion, or other response within a fixed time, or to take other action the

judge may order.” Castillo v. Pratt, 162 F. Supp. 2d 575, 577 (N.D. Tex. 2001)

(discretion accorded by Rule 4 of the 2254 Rules “prevails” over the strict time limits

of § 2243); Baker v. Middlebrooks, 2008 WL 938725 (N.D. Fla. 2008) (allowing 60 days


1Under Rule 1(b), the Rules Governing § 2254 Cases also apply to § 2241 habeas cases. See
Hickey v. Adler, 2008 WL 3835764, *2 (E.D. Cal. 2008); Castillo v. Pratt, 162 F. Supp. 2d 575,
577 (N.D. Tex. 2001); Wyant v. Edwards, 952 F. Supp. 348 (S.D.W. Va. 1997).
                                              2
Case 1:20-cv-01680-DCJ-JPM Document 7 Filed 12/23/20 Page 3 of 4 PageID #: 155




to respond to a § 2241 habeas petition); see also Maniar, 2018 WL 4869383, at *1;

McMullen v. Caldwell, 2015 WL 1976402 (M.D. Ga. 2015); Hendon v. Burton, 2014

WL 8186698 (E.D. Mich. 2014); Oliphant v. Quiros, 2010 WL 2011026 (D. Conn.

2010); Hickey v. Adler, 1:08-cv-826, 2008 WL 3835764 (E.D. Cal. 2008) (allowing 60

days to respond to a § 2241 petition).

      Here, a three-day time limitation is neither mandatory nor reasonable.

Defendants should be allowed a meaningful opportunity to respond. “[A]llowing

Respondent[s] time to answer [the] Petition – and conduct[] a full review of all

available and pertinent evidence – is warranted, commonplace [in this Court 2 and

others], and reasonable under Rule 4.”          Romero v. Cole, No. 1:16-cv-148, 2016

WL2893709, at *2 & n.4 (W.D. La. Apr. 13, 2016), report and recommendation

adopted, 2016 WL 2844013 (W.D. La. May 12, 2016). Defendants will have no such

opportunity if the Court ordered a return on December 25, as requested by

Petitioners.

      Sill, Petitioners’ request for expedited consideration can and should be a

counterbalance. All Petitioners argue they have strong claims on the merits. And at

least some Petitioners claim to have comorbidities that place them at heightened risk

of irreparable injury due to the COVID-19 pandemic and allegedly unsafe conditions

at the facility. Expedited consideration is thus warranted.




2Maniar v. Warden Pine Prairie Corr. Ctr., 6:18-cv-544, 2018 WL 4869383 (W.D. La. May 2,
2018); Romero v. Cole, 1:16-cv-00148, 2016 WL 2893709 (W.D. La. Apr. 13, 2016), report and
recommendation adopted, 1:16-cv-00148, 2016 WL 2844013 (W.D. La. May 12, 2016).
                                            3
Case 1:20-cv-01680-DCJ-JPM Document 7 Filed 12/23/20 Page 4 of 4 PageID #: 156




III.       Conclusion

           IT IS ORDERED that the Emergency Motion for Order to Show Cause (ECF

No. 5) is hereby GRANTED IN PART AND DENIED IN PART in the following

respects:

       •   On or before Tuesday, January 5, 2021, Defendants shall file a Response to the

           Emergency Motion (ECF No. 5), with all available evidence appended. On or

           before the same date, Petitioners may also file a supplemental brief, with all

           available evidence appended.

       •   On Wednesday, January 6, 2021, at 3:00 p.m., the Court will conduct a hearing

           by video conference. The Court will hear argument and accept testimonial or

           other evidence at the hearing, and will issue a written decision shortly

           thereafter.



           SIGNED on Wednesday, December 23, 2020.

                                                  ____________________________________
                                                  Joseph H.L. Perez-Montes
                                                  United States Magistrate Judge




                                              4
